UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
UNITED STATES OF AMERICA,
Vv. CASE NO.: 8:19-cr-425-T-35AEP
MARCUS LLOYD ANDERSON

 

DEFENDANT, MARCUS LLOYD ANDERSON’S RESPONSE TO THE
UNITED STATES’ SENTENCING MEMORANDUM

 

Defendant, MARCUS LLOYD ANDERSON, by and_ through
undersigned counsel, hereby files this response to the United States’
sentencing memorandum dated June 8, 2021, Doc. 78.

The United States in its memorandum includes pictures of signs posted
by the City of St. Petersburg deeming two buildings unfit for human
habitation. These signs were posted at buildings on at the addresses 351 15th
St. N, St. Petersburg, Florida and 345 15th St. N., St. Petersburg, Florida.
While the events associated with this case occurred, neither of these properties
were owned by Mr. Anderson—they were owned by his parents.

In its memorandum, the United States then references six pictures of the
indoor conditions at the address 3484 2nd Ave. S, St. Petersburg, Florida. This
address was the location of various trespassing issues. Mr. Anderson filed
several police reports of squatters trespassing at this property. The

government highlights the media coverage of victim and resident M.L.’s story.

Page 1 of 3
While receiving care from TBBHC, M.L. never stayed at the 3434 2nd Ave.
location. No patients stayed at that location while it was in the condition shown
in the pictures within the United States’ memorandum.

The referenced media report also mischaracterizes M.L.’s experience
with Mr. Anderson. See https://www.wfla.com/8-on-your-side/investigations/st-
pete-slumlord-exploited-mentally-ill-tenants-family-members-claim/ (last
accessed June 21, 2021). The residence shown at time marks 1:08 and 1:49
reflect the place where M.L. stayed with special accommodations including a
view of the water. The media report at time mark 2:08 shows the conditions of
a completely different residence from where M.L. stayed. After condemning
Mr. Anderson with the title of “slumlord” in various reports, the media failed
to give an accurate representation of how Mr. Anderson treated his residents.
Additionally, and perhaps more importantly, these news reports are hearsay
without exception and this Court should treat these statements as such.

WHEREFORE, the Defendant, Mr. Anderson respectfully asks this
honorable Court to take these aforementioned points under advisement while
considering the United States’ Sentencing Memorandum as she determines the

§3558 factors in fashioning a sentence in this case.

Page 2 of 3
DATED this 21st of June 2021
/s/ Jay A. Hebert

JAY A. HEBERT, ESQUIRE

FBN: 0880922

HEBERT LAW GROUP, P.A.

5250 Ulmerton Road

Clearwater, FL 33760

TEL: 727-573-2622 / FAX: 727-573-2786
Attorney for Defendant

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
Electronic Filing to the Office of the United States Attorney, which will automatically transmit an

electronic copy to AUSA Kristen A. Fiore, on this 21st day of June 2021.

/s/ Jay A. Hebert

Jay A. Hebert, Esq.

Florida Bar No.:0880922
5250 Ulmerton Road
Clearwater, FL 33760

Tel: (727) 573-2622

Fax: (727) 573-2786
hebertlawgroup@hotmail.com

Page 3 of 3
